United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1989
Issued: January 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 2, 2011 appellant filed a timely appeal from a May, 2, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her request for reconsideration as
untimely filed and failing to demonstrate clear evidence of error. She filed a timely request for
an oral argument before the Board, pursuant to section 501.5(b) of the Board’s Rules of
Procedure.1
This case has previously been on appeal to the Board. The Board issued a decision on
September 15, 20092 finding that appellant had no more than 12 percent impairment of each of
her upper extremities due her accepted conditions of bilateral carpal tunnel syndrome, bilateral
brachial plexus lesions, lesions of the ulnar nerve on the left and lesion of the radial nerve
bilaterally and affirmed OWCP’s July 10, 2007 merit decision.
Appellant requested
reconsideration of OWCP’s decision on January 24, 2011 and submitted additional medical
evidence from her attending physician, Dr. Scott Fried, an osteopath, indicating that her upper
extremity conditions had worsened. By decision dated May 2, 2011, OWCP denied her request
for reconsideration as untimely filed and failing to establish clear evidence of error.

1

20 C.F.R. § 501.5(b).

2

Docket No. 08-964 (issued September 15, 2009).

In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of the existing schedule award. When a
claimant is asserting that the original award was erroneous based on his or her medical condition
at that time, this is a request for reconsideration. A claim for an additional schedule award may
be based on new exposure to employment factors or on the progression of an employmentrelated condition, without new exposure, resulting in greater permanent impairment.3
The Board finds that appellant has submitted new evidence from Dr. Fried addressing a
claim for an additional schedule award based on a progression of her employment-related
condition rather than arguing that the original schedule award was in error.4 The Board has
repeatedly held that a claimant may request a schedule award or increased schedule award based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment. The Board finds,
therefore, that OWCP erroneously issued a denial of appellant’s request for reconsideration
under the clear evidence of error standard. On remand, OWCP should review and develop the
medical evidence and issue an appropriate decision regarding appellant’s request for an increased
schedule award.

3

Candace A. Karkoff, 56 ECAB 622 (2005).

4

Rose V. Ford, 55 ECAB 449 (2004).

2

IT IS HEREBY ORDERED THAT the May 2, 2011 decision of the Office of Workers’
Compensation Programs is set aside and remanded for further development consistent with this
order of the Board.5
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

In view of the disposition of the appeal, appellant’s request for oral argument is moot.

3

